Citation Nr: 9920097	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-45 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from June 1959 to June 1962 
and from June 1964 to September 1973, including two tours of 
duty in the Republic of Vietnam.  This case was originally 
before the Board of Veterans' Appeals (the Board) on appeal 
from an August 1994 rating decision that denied the veteran's 
claims for entitlement to service connection for multiple 
disorders.  In March 1998, the Board issued a final decision 
which confirmed the RO's denial of the majority of the 
veteran's claims on appeal, but remanded the issues of 
entitlement to service connection for PTSD and peripheral 
neuropathy to the Regional Office (RO) for further 
development.  These two issues have now been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Peripheral neuropathy is not a presumptive disease 
associated with exposure to certain herbicide agents.

2.  There is no competent medical evidence of a relationship 
between the post-service peripheral neuropathy, and any 
aspect of the veteran's active military service including 
duty in Vietnam.

3.  It is not shown that the veteran participated in combat, 
there is not a clear diagnosis of PTSD, and the occurrence of 
an inservice stressor supporting a diagnosis of PTSD has not 
been objectively verified.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Post traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral neuropathy claimed as residual of exposure to 
agent orange

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease. Ibid.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

Service medical records (SMRs) do not reveal complaints, 
statements of medical history or findings of peripheral 
neuropathy, or residuals thereof.  It is noted that 
throughout the veteran's SMRs are references to his "heavy" 
alcohol consumption.  He was also diagnosed and frequently 
treated for peptic ulcer disease (PUD) during service.  

There was no mention of peripheral neuropathy in the 
veteran's original application for disability benefits in 
November 1973.  Nor was there any reference to peripheral 
neuropathy in VA medical treatment and examination reports 
from 1974 into 1975.  

In November 1993, the veteran filed a claim for entitlement 
to service connection for multiple disorders, including 
peripheral neuropathy, as secondary to his alleged exposure 
to Agent Orange during his Vietnam service.

VA medical report for peripheral nerves examination, dated 
April 1994, noted a reported history of exposure to agent 
orange in Vietnam as well as many years of "heavy" 
drinking.  The veteran also admitted that he was still 
drinking currently.  He complained of numbness in his feet, 
loss of balance and vibrating of his feet of many years 
duration.  Physical examination revealed mild atrophy in both 
legs; no focal weakness was demonstrated.  Coordination was 
noted to be dystaxic in the legs, normal in the upper 
extremities.  There was a positive Romberg.  Sensory 
evaluation revealed distal diminution to pain, touch, 
vibration and temperature.  The diagnostic impression was 
that:  "[t]his patient manifests a symmetrical, distal 
polyneuropathy probably secondary to chronic alcoholism, 
perhaps agent orange is a relative contribution as well. ..."

This claim was remanded for further development in March 
1998.  Per the March 1998 remand, the veteran was scheduled 
for an additional VA examination of the peripheral nerves.  
Information received from the VA medical center indicated 
that written notice of the scheduled examination was sent by 
U.S. mail to the veteran at his last known address of record.  
However, he failed to report for the scheduled examination on 
July 18, 1998.  

The Board further notes that no specific evidence in regard 
to the peripheral neuropathy claim has been submitted since 
the Board's remand of March 1998.


Analysis

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  However, in regard to the veteran's assertions that 
his peripheral neuropathy is related to Agent Orange exposure 
in Vietnam, as a layman, the veteran himself is not shown to 
possess the medical expertise to diagnosis a disorder or to 
determine the etiology of his various medical symptoms or 
their relationship to service.  Thus, his claims of medical 
causation are of no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, there is no presumption as 
to peripheral neuropathy and exposure to Agent Orange.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation ) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2527-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039 
(1994).

The third element of a well-grounded claim is a finding of a 
nexus between current disability and service.  In this case 
the appellant has failed to meet his burden of submitting a 
well-grounded claim under element three.  The veteran has not 
presented nor alleged the existence of competent medical 
evidence demonstrating a relationship between any chronic 
peripheral neuropathy and service, and he is not shown to 
posses the medical expertise either to make a diagnosis of a 
current disability or to provide a medical opinion as to 
whether there is a causal relationship between any post-
service disability and service.  See Espiritu.  With regard 
to the statement of the VA examiner, as quoted above, the 
Board finds that the examiner did not express an opinion of a 
causal relationship between the veteran's current peripheral 
neuropathy and his prior service.  Rather, the VA examiner 
conceded that the veteran's alleged exposure to agent orange 
might have contributed to his current peripheral neuropathy.  
However, the Board finds that this statement, standing alone, 
does not well-ground the veteran's claim.  In reaching this 
decision, the Board notes that the veteran was scheduled for 
additional VA examination but failed to report; he also was 
given an opportunity to submit additional evidence in support 
of this claim, but did not.  Thus, the Board concludes that 
he has failed to submit evidence that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Accordingly, the Board must find that his claim 
for service connection for peripheral neuropathy is not well 
grounded.


II.  Post traumatic stress disorder (PTSD)

The veteran is seeking service connection for PTSD.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's service personnel records indicate that he 
entered service in June 1959.  His military occupational 
specialty was first heavy truck driver and then, motor 
transportation operator.  He served in Vietnam from June 1969 
to June 1970, and from November1970 to November 1971.  He 
received an honorable discharge in September 1973.  Service 
personnel records also indicate he received the National 
Defense Service, Vietnam Service, and Vietnam Campaign 
Medals.  He did not receive any awards or decorations 
denoting direct combat participation.  

On examination for entrance into service, he was found to 
have no psychiatric problems.  The service medical records do 
indicate, beginning in April 1967, prior to his first Vietnam 
tour, that he consumed large quantities of alcohol nightly.  
In February 1968 it was noted that he drank at "a dangerous 
level".  There was also one notation in November 1969 of 
complaint of "nerve problem" as well as gastrointestinal 
complaints; he was prescribed Maalox and valium.  On service 
examination prior to separation he was found to have no 
psychiatric problems.  

In November 1993, the veteran submitted a claim for service 
connection for PTSD.  He listed no in-service stressors at 
that time but requested VA examination.

In December 1993, the RO received a written statement from 
the veteran that he had experienced considerable stress in 
Vietnam during his time as a convoy driver; that he had 
witnessed a friend being killed; that his unit was fired upon 
daily by the enemy; and that he had experienced the "extreme 
trauma of losing my entire unit."

In response to the RO's request for additional information, 
the veteran submitted a statement in March 1994, in which he 
identified the friend that was killed as Cecil Jackson.  The 
veteran also clarified that he was not actually present at 
Mr. Jackson's death, but rather was in-route to Vietnam for 
his second in-country tour.

In February 1994 the veteran was afforded a VA psychiatric 
examination.  The diagnostic impression was that the veteran 
was suffering from mild organic condition with ethanol 
dependency for many years and also had some symptoms related 
to PTSD secondary to his time in the Army, especially while 
stationed in Vietnam.  

In October 1994 the Director of the Environmental Support 
Group (ESG) (now known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) responded to the RO's 
request for verification of the veteran's alleged stressors.  
It was confirmed that SP5 Cecil Jackson, Jr., was killed in 
Vietnam.  However, SP5 Jackson was not killed by enemy fire 
nor did the veteran witness it.  In fact, he was killed in 
August 1970 as a result of small arms fire in a non-hostile 
incident.  It was noted that the veteran had left Vietnam in 
February 1970 and did not return for his second tour until 
November 1970.  The ESG also indicated that in order to 
provide further research concerning specific combat incidents 
and casualties, including the loss of an entire unit as 
alleged by the veteran, he "must provide the dates of the 
incident to within seven days, type and location of the 
incident, numbers and full names of casualties, complete unit 
designation down to company level, and other units 
involved."  The more detailed the information, the better 
chance of a successful search.  

In response to the Board's previous remand, the RO scheduled 
the veteran for a psychiatric examination.  The record 
indicates that written notice was provided in July 1998, but 
the veteran failed to report for the scheduled examination in 
August 1998.  In further compliance with the directives of 
the March 1998 Remand, the RO requested the veteran, in a 
letter dated June 28, 1998, to submit additional information 
concerning his claimed inservice stressors.  No reply was 
received from the veteran. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

Service connection for PTSD requires evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See, Zarycki v. Brown, 6 Vet. App. 91, 97 (1993) 
(citing 38 C.F.R. § 3.304(f)).  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will depend upon 
whether or not the veteran was engaged in combat with the 
enemy.  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
engaged in combat with the enemy and the claimed stressor is 
combat-related, the veteran's lay testimony may be sufficient 
to establish the occurrence of such a stressor, provided such 
testimony is credible and consistent with the circumstances, 
conditions, and hardships of service.  Id. at 98.  However, 
where the veteran did not engage in combat or the claimed 
stressor is not combat-related, the record must contain 
evidence which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that while service 
medical and administrative records do show service in a 
combat zone, these records do not show actual service in 
combat.  Thus, the Board finds that the veteran did not 
engage in combat.

Consequently, under VA regulation his reported stressors must 
be corroborated.  In attempting to assist the veteran in 
corroborating his stressors, the RO has requested that he 
provide detailed information concerning his reported 
experiences in Vietnam.  The information provided was 
submitted to the ESG and a search for any possible documents 
to verify the events was performed.  It is also noted that 
the veteran failed to respond to the RO's June 1998 request 
for additional information.

With respect to the foregoing evidence, the Board has 
considered the veteran's claimed in-service stressors.  
However, the Board finds that the record contains no 
corroboration of the claimed stressors relating to his duties 
as a convoy driver or the alleged loss of his entire unit.  
In this respect, it is noted that there is absolutely no 
corroboration for his claim that he was involved in combat.  

With regard to the remaining stressor - the death of his 
friend - although it is confirmed that SP5 Cecil Jackson was 
killed in August 1970, it is also noted that he was not 
killed in combat with the enemy.  Thus, this is only a 
partial corroboration of a stressor at best.

The Board also points out that the evidence of record fails 
to show a confirmed diagnosis of PTSD.  The Board 
acknowledges that the diagnostic impression of the VA 
examiner in February 1994 included "symptoms related with 
posttraumatic stress disorder secondary to his time in the 
Army, especially the time in Vietnam."  However, this is not 
a clear psychiatric diagnosis of PTSD.  Nor was it based on 
the veteran's verified military history or associated with an 
evaluation of any claimed stressors based on all of the 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underling condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Furthermore, the veteran failed to appear for the recently 
scheduled VA psychiatric examination in August 1998.  The 
veteran has a responsibility to report for VA examinations 
that have been authorized and scheduled.  Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992); Olson v. Principi, 3 Vet. App. 
480 (1992); 38 C.F.R. §§ 3.326, 3.655 (1998).  Accordingly, 
the Board has decided this case on the evidence of record.  
Simply put, the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, since it has not been verified that the veteran 
engaged in combat with the enemy; since there are no verified 
stressors relating to service to support his claim; since 
there is no clear diagnosis of PTSD; since there is no 
medical evidence of a link between any current diagnosis of 
PTSD and the specific inservice stressors alleged by the 
veteran, the Board finds that entitlement to service 
connection for PTSD is not warranted.

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107. 


ORDER

Service connection for peripheral neuropathy is denied.
Service connection for PTSD is denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


